                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

LITTLE ROCK FAMILY                                                                    PLAINTIFFS
PLANNING SERVICES, et al.,

v.                                Case No. 4:19-cv-00449-KGB

LESLIE RUTLEDGE, in her
official capacity as Attorney General
of the State of Arkansas, et al.,                                                   DEFENDANTS

                                              ORDER
       At the hearing on July 22, 2019, defendants moved the Court to consider all the exhibits in

Planned Parenthood Arkansas and Eastern Oklahoma v. Jegley, Case No. 4:15-cv-00784-KGB

(“Jegley”), as part of the record in this matter. Plaintiffs objected to this request, and the Court

informed the parties that it would rule on this matter separately. 1 For the reasons set forth below,

the Court declines to incorporate all the exhibits from Jegley into the record in this case.

       I.      Background

       For clarity’s sake, the Court will recount the various arguments made regarding the

relationship between this case and Jegley. First, plaintiffs filed along with their motion for

temporary restraining order and/or preliminary injunction a motion for expedited consolidation or,


       1
           At the conclusion of the hearing, plaintiffs objected to defendants’ request to introduce
as a hearing exhibit in this matter the entire record from Jegley on the basis that defendants failed
to refer to, or move to introduce, any specific portions of that record in response to plaintiffs’
motion for temporary restraining order and/or preliminary injunction here. In this Court’s Order
on the motion for temporary restraining order, the Court observed that plaintiffs generally are
correct and that defendants did not point to any specific evidence in the Jegley record that they
wished for the Court to consider. The Court further observed that it is not obligated to hunt through
the record to find evidence that supports defendants’ positions. U.S. v. Stuckey, 255 F.3d 528, 531
(8th Cir. 2001) (citing U.S. v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)). Therefore, in that Order,
the Court directed defendants to cite the Court to specific portions of the Jegley record, if
defendants intended for the Court to consider those portions of the record in ruling on the current
motion. This Order is consistent with that direction.
in the alternative, to give notice of a related case (Dkt. No. 3). In that motion, plaintiffs represented

that “consolidation or an order deeming the cases related is warranted here because (i) the two

litigations involve a common set of factual and legal issues, (ii) there are overlapping discovery

issues and witnesses, and (iii) consolidation would avoid the risk of inefficient or inconsistent

rulings.” (Dkt. No. 3, at 2). United States District Court Judge Billy Roy Wilson granted plaintiffs’

motion and transferred the present matter (Dkt. No. 14).

        Defendants filed an “expedited motion to reconsider ex parte consolidation order.” (Dkt.

No. 22). In support of their motion, defendants argued that “it is clear that the claims in this case

and Jegley have nothing to do with one another.” (Dkt. No. 23, at 1). Defendants also argued that

“the usefulness of Jegley’s discovery in this case is called into question by PPAEO’s own

representations to the Court in seeking dismissal of Jegley without prejudice.” (Id., at 4). This

Court concluded that, since the evidence and issues raised in this case and Jegley significantly

overlap, it would not reconsider the transfer (Dkt. No. 26, at 5).

        At the July 22, 2019, hearing, defendants took the position that the entire record in Jegley

is relevant to this case and moved to submit that record in its entirety as an exhibit at the hearing,

arguing that plaintiffs’ prior “misrepresentations” in Jegley call into question plaintiffs’ credibility.

Plaintiffs retorted that consolidation of this case and Jegley, by itself, does not support

incorporation of Jegley’s entire record into this case, and plaintiffs also pointed out that defendants

did not reference exactly which parts of the Jegley record they wished to be considered.

        Finally, in defendants’ latest motion for expedited preliminary-injunction-proceeding

discovery, defendants state that, if the Court does not allow expedited discovery in this case, the

parties intend to conduct discovery in Jegley (Dkt. No. 86, at 3). In support of this argument,

defendants dropped a footnote in which they argue that, if the Court were to adopt the voluntary




                                                   2
dismissal to which they are unopposed in that case, then the factual findings in Jegley “would be

rendered null upon dismissal.” (Id., n.3 (citing In re Piper Aircraft Distrib. Sys. Antitrust Litig.,

551 F.2d 213, 219 (8th Cir. 1977)). Defendants also assert that “it does not appear that the Court

will grant that motion . . . given its reliance upon numerous factual findings in [Jegley] . . . .” (Id.).

        II.     Discussion

        The Court declines to wholesale incorporate the record from Jegley into this case. First,

the Court’s temporary restraining order in this case does not specifically rely upon record evidence

from Jegley (Dkt. No. 83). While this Court’s latest temporary restraining order cites language

from its second preliminary injunction order in Jegley, nowhere does the temporary restraining

order incorporate any factual findings from Jegley. Instead, in the temporary restraining order,

this Court quoted language from Jegley to describe the outcome and procedural disposition of that

case (Id., at 125-26). Specifically, this Court noted that the current “floor of care” in Arkansas

differs since Section 1504(d) of Arkansas Act 577 imposes a “contracted physician” requirement

upon medication abortions but not surgical ones (Id., at 126). This Court’s conclusion is a

straightforward description of governing statutory law in Arkansas, not a “reliance on numerous

factual findings” from Jegley. Curiously, despite making this claim, defendants cite no specific

factual findings from this Court’s Order in the current case that are or depend on a factual finding

from Jegley.

        Second, defendants have cited no authority to support their position that the transfer from

Judge Wilson to this Court automatically incorporates the records from both cases into one another.

As the Court noted in its Order denying reconsideration of that transfer, the transfer was proper

either as a related case designation or as a consolidation under Rule 42 of the Federal Rules of

Civil Procedure. The Eighth Circuit Court of Appeals has held that “each suit retains its individual




                                                    3
nature” when “[the consolidation is] an arrangement for joint proceedings and hearings, for

convenience . . . .” Tri-State Hotels, Inc. v. F.D.I.C., 79 F.3d 707, 711 (8th Cir. 1996) (alterations

in original) (quoting Mendel v. Prod. Credit Ass’n of the Midlands, 862 F.2d 180, 182 (8th Cir.

1988)) (holding that, where consolidation had occurred, lack of finality in one case did not preclude

an appeal in the other since the two cases had not been “formally merged for all purposes”). To

the extent this case and Jegley have been consolidated under Rule 42, the Court has not “formally

merged” these cases for all purposes. Id. Thus, this Court determines at this stage of the

proceeding that the record from Jegley is not automatically incorporated into this case.

        Finally, the Court addresses defendants’ argument that this Court should not dismiss Jegley

because the Court relied upon factual findings in Jegley and because dismissal of Jegley would

render the findings in that case a “nullity.” In the first instance, the case cited by defendants, In re

Piper Aircraft, is inapposite. There, two cases were consolidated, and in one of those cases a

Southern District of Florida district court denied class certification. 551 F.2d at 216 n.5. That

case was then voluntarily dismissed. Id. at 216. A district court in the Western District of Missouri

then considered the question of class certification and held that the Florida district court’s decision

was conclusive. Id. at 219. The Eighth Circuit reversed, holding that the Florida decision had no

collateral effect because “[t]he effect of a voluntary dismissal without prejudice is to render the

proceedings as a nullity and leave the parties as if the action had never been brought.” Id. (citations

omitted). Further, as discussed above, nothing in this Court’s latest temporary restraining order

suggests that the Court’s holding was compelled by any holding or factual finding in Jegley. Thus,

to the extent Jegley might be rendered a “nullity” if the Court adopts the pending unopposed

motion to dismiss in that case, the Court disagrees that its rationale for the temporary restraining

order in the current case will be undermined.




                                                   4
        With all of that said, the Court does not foreclose the possibility of incorporating specific

parts of the Jegley record into this case at this stage of the proceedings. However, the Court is not

obligated to hunt through the record to find evidence that supports either sides’ positions. Stuckey,

255 F.3d at 531 (citing Dunkel, 927 F.2d at 956). Therefore, defendants if they wish, or plaintiffs

if they wish, must point to specific segments of the record in Jegley that they believe should be

incorporated here and considered by the Court as relevant to the arguments the parties are making

in this case.

        Further, the Court at this point in the litigation takes no position on whether to merge these

two cases for all purposes at some point in the litigation, see Tri-State Hotels, Inc., 79 F.3d at 711,

but the Court will not do so without first receiving briefing from all parties on the issue. The Court

also notes that neither party has withdrawn its support for the motion to dismiss pending in Jegley.

At this stage, the Court focuses the parties’ attention on designating portions of the record in Jegley

for this Court to consider, if they choose to do so, and addressing the merits of the plaintiffs’

motion for preliminary injunction currently pending before the Court.

        The Court has under advisement defendants’ motion for expedited preliminary-injunction-

proceeding discovery (Dkt. No. 86) and will issue a ruling on that motion by separate Order.

        So ordered this 29th day of July 2019.



                                                              _______________________________
                                                              Kristine G. Baker
                                                              United States District Judge




                                                  5
